     Case 7:19-cv-00403 Document 65 Filed on 05/27/21 in TXSD Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §       CASE NO. 7:19-CV-403
                                                     §
FISHER INDUSTRIES, FISHER SAND                       §
AND GRAVEL CO., AND TGR                              §
CONSTRUCTION, INC., ET. AL.,                         §
                                                     §
       Defendants.                                   §

       UNITED STATES OF AMERICA’S UNOPPOSED MOTION TO EXTEND
                    SCHEDULING ORDER DEADLINES


       Plaintiff, United States of America (hereinafter “United States”), through the undersigned

Assistant United States Attorney, hereby files its Unopposed Motion to Extend Scheduling Order

Deadlines and in support hereof, states the following:

                                       BACKGROUND

       1. The United States filed its Complaint for Injunctive Relief (Docket No. 1) as well as

            Plaintiff’s Emergency Motion for Temporary Restraining Order and Preliminary

            Injunction (Docket No. 5) on December 5, 2019.

       2. On December 16, 2019, the United States filed its First Amended Complaint for

            Injunctive Relief adding Defendant TGR Construction, Inc. as a defendant in the case

            (Docket No. 17).

       3.   On September 10, 2020, the Court entered its Rule 16 Scheduling Order (Docket No.

            54). In its Scheduling Order, the Court set the following deadlines which remain

            pending:



                                            Page 1 of 4
   Case 7:19-cv-00403 Document 65 Filed on 05/27/21 in TXSD Page 2 of 4




           May 28, 2021           Experts (Party with the burden of proof)
           June 11, 2021          Defensive Experts
           July 02, 2021          Discovery
           July 16, 2021          Pretrial Motions Deadline
           August 13, 2021        Motions Hearing
           August 30, 2021        Joint Pretrial Order
           September 7, 2021      Final Pretrial Conference
           September 8, 2021      Jury Selection & Trial Setting

    4. At the Court’s May 5, 2021 Status Conference for the above-styled case, the United

       States informed the Court that Arcadis had been hired as an expert to perform testing

       and render expert opinions regarding hydraulic impacts caused by the bollard fence

       system constructed by the Fisher Defendants, geotechnical testing and assessments of

       erosion along the banks of the Rio Grande River and along the bollard fence system

       as well as structural testing and assessment regarding the structural integrity of the

       bollard fence system. Arcadis performed required on site testing of the bollard fence

       system April 27-29, 2021and is currently analyzing results of the testing.

    5. On May 7, 2021, the United States filed its opposed motion for leave to file its second

       amended complaint (Docket No. 62). The motion remains pending before the court.

       Additionally, the parties filed a Stipulation of Dismissal pursuant to Rule 41(a)(2)

       F.R.C.P., stipulating to the dismissal of Neuhaus & Sons, LLC without prejudice,

       each party to bear its own costs (Docket No. 63).

REQUEST FOR EXTENSION OF REMAINING SCHEDULING ORDER DEADLINES

    6. Undersigned counsel for the United States has conferred with representatives from

       Arcadis and final reports regarding geotechnical, hydraulic and structural opinions

       should be completed August 20, 2021. The testing and expert opinions being

       rendered by Arcadis are necessary to determine whether the bollard fence system

       constructed by the Fisher Defendants impairs the enforcement of the 1970 Treaty


                                         Page 2 of 4
         Case 7:19-cv-00403 Document 65 Filed on 05/27/21 in TXSD Page 3 of 4




             between the United States and Mexico, primarily whether the bollard fence structure

             causes deflections of water in a flood scenario over and above the tolerances set by

             the USIBWC, whether the bollard fence system is structurally sound and whether the

             grading and altering of the river bank as part of the construction of the bollard fence

             system will cause the international boundary between the United States and Mexico

             to shift.

          7. Accordingly, undersigned counsel has conferred with counsel for the Fisher

             Defendants and proposes the following extended dates to the Court’s current

             Scheduling Order:

                 August 20, 2021        Experts (Party with the burden of proof)
                 October 08, 2021       Defensive Experts
                 December 31, 2021      Discovery
                 January 14, 2022       Pretrial Motions Deadline
                 February 18, 2022      Motions Hearing
                 March 18, 2022         Joint Pretrial Order
                 April __, 2022         Final Pretrial Conference
                 April __, 2022         Jury Selection & Trial Setting

                               CERTIFICATE OF CONFERENCE

          Undersigned counsel for the United States conferred with Mark Courtois, counsel for the

Fisher Defendants regarding this Motion to Extend Scheduling Order Deadlines and Mr.

Courtois has indicated that the Fisher Defendants are unopposed to this motion and the proposed

dates.

                                                    PRAYER

          The United States prays the Court grant its Motion to Extend Scheduling Order Deadlines

and enter an order extending the remaining deadlines as proposed by the United States.




                                              Page 3 of 4
     Case 7:19-cv-00403 Document 65 Filed on 05/27/21 in TXSD Page 4 of 4




                                                     Respectfully submitted,

                                                     JENNIFER B. LOWERY
                                                     Acting United States Attorney
                                                     Southern District of Texas
                                                     DANIEL DAVID HU
                                                     Chief, Civil Division

                                             BY:     s/ E. Paxton Warner
                                                     E. PAXTON WARNER
                                                     Assistant United States Attorney
                                                     Southern District of Texas No. 555957
                                                     Texas Bar No. 24003139
                                                     1701 W. Bus. Highway 83, Suite 600
                                                     McAllen, TX 78501
                                                     Telephone: (956) 618-8010
                                                     Facsimile: (956) 618-8016
                                                     E-mail: Paxton.Warner@usdoj.gov

                                                     Attorney in Charge for the United States
                                                     of America


                               CERTIFICATE OF SERVICE

       I, E. Paxton Warner, do hereby certify that on May 27, 2021, a copy of the foregoing was
served via ECF and email to the following:

       Mark Courtois
       mjcourtois@fflp.com
       Attorney for the Fisher Defendants

                                             By:     s/ E. Paxton Warner
                                                     E. PAXTON WARNER
                                                     Assistant United States Attorney




                                            Page 4 of 4
